02-11-061-CV
























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00061-CV
 
 



Collins-Leverett Associates, Inc.


 


APPELLANT




 
V.
 




Crisis Pregnancy Center of Denton County d/b/a
  Woman to Woman Pregnancy Resource


 


APPELLEE



 
 
------------
 
FROM THE 367th
District Court OF Denton COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
We
have considered the parties’ “Agreed Motion To Dismiss Appeal.”
The
motion is GRANTED.  We set aside without regard to the merits the trial
court=s
judgment and remand this case to the trial court for rendition of judgment in
accordance with the parties’ agreement.  See Tex. R. App. P.
42.1(a)(2)(B); Innovative Office Sys., Inc. v. Johnson, 911 S.W.2d 387,
388 (Tex. 1995).
Costs
of the appeal shall be paid by the party incurring the same, for which let
execution issue.  See Tex. R. App. P. 43.4.
 
PER
CURIAM
 
 
PANEL: 
DAUPHINOT,
GARDNER, and WALKER, JJ.
 
DELIVERED: 
March 24, 2011




[1]See Tex. R. App. P. 47.4.